Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered November 26, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
*692As the People correctly concede, the Supreme Court improperly excluded the defendant’s sister from the courtroom during the testimony of an undercover officer. Nothing in the record demonstrates, and the Supreme Court did not find, that the presence of the defendant’s sister in the courtroom posed a threat to the officer (see People v Heslop, 307 AD2d 975, 976 [2003]; People v Rivera, 281 AD2d 496 [2001]; People v Perez, 252 AD2d 593, 594 [1998]).
In light of our determination, we do not reach the defendant’s remaining contention. Smith, J.P., Crane, Mastro and Skelos, JJ., concur.